--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of June 15, 2010 (this “Agreement”), between
Yosef A. Maiman, an individual (“Seller”) and Gadot Chemicals Tankers &
Terminals Ltd., an Israeli private company limited by shares (“Buyer”), and a
wholly owned subsidiary of Ampal-American Israel Corporation, a New York
corporation (“Ampal”).
 
W I T N E S S E T H:
 
WHEREAS, as of the date hereof, Seller owns 563,000 ordinary shares, par value
0.0001 NIS per share (“Ordinary Shares”) and 760,000 ordinary (class) A shares,
par value 0. 001 NIS per share (“Class A Shares” and, together with the Ordinary
Shares, the “Shares”), of Merhav Agro Ltd., an Israeli private company limited
by shares (Reg. No. 510186497) (the “Company”), constituting 100% of the issued
and outstanding capital stock of the Company on a fully-diluted basis;
 
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the Shares at the Closing (as defined in Section 1.02); and
 
WHEREAS, Seller is the controlling stockholder of Ampal.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions,
hereinafter set forth, the parties do hereby agree as follows:
 
ARTICLE I
 
TERMS OF PURCHASE AND SALE
 
1.01.           Sale of the Shares.  Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 1.02), Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Shares, for the Purchase Price specified in Section 1.03, subject to
adjustment pursuant to Section 1.04.  The Closing shall be effective as of the
opening of business on the Closing Date.
 
1.02.           The Closing.  Unless this Agreement shall have been terminated
in accordance with Section 8.01, the closing of the purchase and sale of the
Shares (the “Closing”) shall take place at the offices of the Buyer, 10 Abba
Eban St., Herzliya, Israel 46733 at 10:00 a.m. on July 1, 2010 (the “Closing
Date”), and in the event the condition detailed under Sections 6.10 and 7.05
hereunder (the "IAA Condition") is not fulfilled by that date, the Closing Date
shall be postponed to the date which is the third business day after the
satisfaction of the IAA Condition.
 
1.03.           Purchase Price; Payment.  At the Closing, the Buyer shall pay to
Seller and/or to Seller's order (in whole or in parts) an amount of 108,000,000
NIS (the “Purchase Price”), subject to adjustment pursuant to Section 1.04
below. The Purchase Price, as may be adjusted pursuant to Section 1.04 below,
shall be paid by wire transfer of immediately available funds to an account
and/or accounts at the bank or banks as specified by Seller in writing at least
two business days prior to the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
1.04.           Closing Date Working Capital.  On the Closing Date, Seller shall
prepare, or cause to be prepared, and deliver to Buyer a provisional balance
sheet of the Company as of the Closing Date (the “Provisional Closing Balance
Sheet”).  Such Provisional Closing Balance Sheet shall be accompanied by a
statement (the “Provisional Closing Statement”) calculating (a) the Net Working
Capital of the Company as of the Closing Date (the “Provisional  Net Working
Capital”) in accordance with the procedure shown on Section 1.04 of the
Disclosure Letter annexed hereto (the “Disclosure Letter”) and in a manner
consistent with past practice of the Company and in accordance with GAAP (as
defined below), together with supporting schedules setting forth in reasonable
detail all items of Provisional Net Working Capital therein, (b) the negative
difference, if any (the “Net Working Capital Adjustment”), between the
Provisional Net Working Capital and 20,000,000 NIS (the “Target Net Working
Capital”), (c) the Net Indebtedness of the Company as of the Closing Date (the
“Provisional Net Indebtedness”) in accordance with the procedure shown on
Section 1.04 of the Disclosure Letter and in a manner consistent with past
practice of the Company and in accordance with GAAP (as defined below), together
with supporting schedules setting forth in reasonable detail all items of
Provisional Net Indebtedness therein and (d) the difference (the “Net
Indebtedness Adjustment”) between the Provisional Net Indebtedness and
26,000,000 NIS (the “Target Net Indebtedness”).  Seller shall give Buyer and its
representatives prior to the Closing Date reasonable access to the books and
records and to the appropriate personnel of the Company for purposes of
confirming the Provisional Closing Statement.  Any Net Working Capital
Adjustment and any Net Indebtedness Adjustment shall be applied in adjustment
(i.e., with respect to any Net Working Capital Adjustment, a decrease, and with
respect to any Net Indebtedness Adjustment, an increase if negative or a
decrease if positive) of the Purchase Price otherwise payable by Buyer at
Closing (the Purchase Price as so adjusted pursuant to this Section 1.04, the
“Closing Purchase Price”).  For the avoidance of doubt, if the difference
between the Provisional Net Working Capital and the Target Net Working Capital
is positive, there shall be no Net Working Capital Adjustment.
 
        1.05.          Post-Closing Working Capital Adjustment.
 
 (a)           Promptly after the Closing Date, and in any event not later than
30 calendar days following the Closing Date, Buyer shall prepare, or cause to be
prepared, and deliver to Seller a balance sheet of the Company as of the Closing
Date (the “Closing Balance Sheet”). Such Closing Balance Sheet shall be
accompanied by a statement (the “Net Closing Statement”) calculating (i) the Net
Working Capital of the Company as of the Closing Date (the “Closing Net Working
Capital”)calculated in accordance with the procedure shown on Section 1.04 of
the Disclosure Letter and all in a manner consistent with past practice of the
Company and in accordance with GAAP, together with supporting schedules setting
forth in reasonable detail all items of Closing Net Working Capital therein and
(ii) the Net Indebtedness of the Company as of the Closing Date (the “Closing
Net Indebtedness”) calculated in accordance with the procedure shown on Section
1.04 of the Disclosure Letter and all in a manner consistent with past practice
of the Company and in accordance with GAAP, together with supporting schedules
setting forth in reasonable detail all items of Closing Net Indebtedness
therein.
 
 
2

--------------------------------------------------------------------------------

 
 
 (b)           Buyer shall permit Seller and his representatives to review
promptly upon request all accounting records, work papers and computations used
by Buyer in the preparation of such Closing Balance Sheet and the computation of
the Closing Net Working Capita and the Closing Net Indebtedness.  If Seller
disputes the Closing Net Working Capital and/or the Closing Net Indebtedness as
calculated by Buyer, not more than 20 days after the date the Seller receives
Buyer’s calculation thereof, Seller shall deliver to Buyer a Notice of Dispute,
specifying in reasonable detail the points of disagreement.  To be assertable in
the Notice of Dispute, an objection by Seller (i) (A) with respect to any
individual item on the Closing Balance Sheet must assert that such Closing
Balance Sheet was not prepared in accordance with GAAP or the terms of Section
1.04 of the Disclosure Letter with respect to such item or (B) must assert that
such Closing Balance Sheet has omitted an item which should have been included
on the Closing Balance Sheet in accordance with GAAP or the terms of Section
1.04 of the Disclosure Letter, and (ii) must relate to an adjustment in any
single item on the Closing Balance Sheet in an amount equal to or greater than
1,000,000 NIS, or 2,000,000 NIS for all items in the aggregate.  Seller hereby
waives the right to assert any objection with respect to the Closing Balance
Sheet that is not asserted in the Notice of Dispute delivered to Buyer by Seller
within 20 days after the delivery of the Closing Balance Sheet.  If Seller fails
to deliver a Notice of Dispute within such 20 day period, Seller shall be deemed
to have accepted the Closing Balance Sheet prepared by Buyer.
 
 (c)           Upon receipt of a Notice of Dispute, Buyer shall promptly consult
with Seller in good faith with respect to their specified points of disagreement
in an effort to resolve the dispute.  If any such dispute cannot be resolved by
Buyer and Seller within 30 days after Buyer receives the Notice of Dispute, the
parties shall refer the dispute to be heard in front of a single arbiter
appointed by and under the rules of the Arbitration Institute of the Israeli Bar
Association (respectively, the "Arbiter" and the "Arbitration"). This section
constitutes a binding arbitratuion agreement accorduing to the provisions of the
Israeli Arbitration Law – 1968, and the provisions of said law as well as the
bylaws issued pursuant thereto shall apply in respect of the Abrbitration. For
purposes of such arbitration, Seller and Buyer shall submit a proposed
calculation of the Net Working Capital and Net Indebtedness.  The Arbiter shall
apply the terms of Section 1.04 of the Disclosure Letter, and shall otherwise
conduct the arbitration under such procedures as the parties may agree or,
failing such agreement, under then prevailing rules of the Arbitration Institute
of the Israeli Bar Association.  The fees and expenses of the arbitration and
the Arbiter incurred in connection with the calculation of the Net Working
Capital and the Net Indebtedness shall be allocated between the parties by the
Arbiter.  All determinations by the Arbiter shall be final, conclusive and
binding with respect to the calculation of the Net Working Capital the Net
Indebtedness and the allocation of arbitration fees and expenses, in the absence
of fraud or manifest error.
 
 (d)           The Purchase Price shall be adjusted as follows, based on the
Closing Net Working Capital and the Closing Net Indebtedness set forth on the
Closing Balance Sheet finally determined under this Section 1.05:  (i) the
Purchase Price shall be decreased by the amount, if any, by which the Closing
Net Working Capital is less than the Target Net Working Capital and (ii)(A)
increased by the amount by which the Closing Net Indebtedness is less than the
Target Net Indebtedness or (B) decreased by the amount by which the Closing Net
Indebtedness is greater than the Target Net Indebtedness (the Purchase Price so
adjusted pursuant to this Section 1.05(d), the “Final Purchase Price”).  If the
Closing Purchase Price exceeds the Final Purchase Price, then Seller shall pay
to Buyer the amount of such excess.  If the Final Purchase Price exceeds the
Closing Purchase Price, then Buyer shall pay Seller the amount of such
excess.  Any payment so required to be made by Seller or Buyer shall be by
transfer of immediately available funds not more than five business days after
final determination thereof.  For the avoidance of doubt, if the Closing Net
Working Capital is more than the Target Net Working Capital, there shall be no
adjustment to the Purchase Price pursuant to clause (i) of this Section 1.05(d).
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represent and warrant to Buyer on the date hereof and on the
Closing Date:
 
2.01.           Corporate Power and Authority of the Company.  The Company is a
private company limited by shares duly organized and validly existing under the
laws of Israel, and has all requisite corporate power and authority to carry on
the business in which it is now engaged and to own, lease and use the properties
now owned, leased and used by it.  The Company and each Subsidiary is duly
qualified to do business and is in good standing (in such jurisdictions where
entities can be in good standing) under the laws of (i) each jurisdiction in
which it owns or leases real property and (ii) each other jurisdiction in which
the conduct of its business or the ownership of its assets requires such
qualification and where a failure to be so qualified would have a material
adverse effect on the business, financial condition, prospects, capitalization,
assets, liabilities, operations, financial performance, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”).  True and complete copies of the organizational
documents of the Company and each Subsidiary have previously been delivered or
made available to Buyer.  For purposes of this Agreement, “Subsidiary” means any
Person (i) of whom fifty percent (50%) or more of the outstanding voting
securities of such Person are owned directly by the Company, (ii) for whom the
Company possesses directly the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, or (iii) whom is consolidated in the
Financial Statements of the Company.
 
2.02.           Capitalization of the Shares.  a)  Seller owns 563,000 Ordinary
Shares and 760,000 Class A Shares of the Company, constituting 100% of all of
the issued and outstanding capital stock of the Company on a fully-diluted
basis.  The authorized capital stock of the Company consists of 563,000 Ordinary
Shares and 760,000 Class A Shares, of which 563,000 Ordinary Shares and 760,000
Class A Shares are issued and outstanding.  All of the issued and outstanding
Shares of the Company have been duly authorized, validly issued and are fully
paid, nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof.  No Shares are held by the Company as
treasury stock.  There are outstanding no securities convertible into,
exchangeable for, or carrying the right to acquire, any capital stock of the
Company, or subscriptions, warrants, options, calls, rights (pre-emptive or
other) or other arrangements or commitments obligating the Company to issue or
dispose of any of its capital stock or any ownership interest therein.
 
 
4

--------------------------------------------------------------------------------

 
 
 (b)           As of the date hereof, Seller is the record and beneficial owner
of the Shares, free and clear of any and all liens, security interests, pledges,
charges, mortgages, rights of first refusal, options, proxies, agreements,
claims, voting trusts or other encumbrances (“Encumbrances”), except as set
forth on Section 2.02(b) of the Disclosure Letter.  All of the Shares were
issued in accordance with the Company’s organizational documents.  At the
Closing, the sale and delivery of the Shares from Seller to Buyer pursuant to
Article I hereof will convey to Buyer good and marketable title to the Shares,
free and clear of any Encumbrances (including, without limitation, any
Encumbrances set forth on Section 2.02(b) of the Disclosure Letter).
 
2.03.           Subsidiaries.  (a)  Other than as set forth on Section 2.03(a)
of the Disclosure Letter, the Company does not own directly or indirectly, any
equity securities of any other Person.  For purposes of this Agreement, “Person”
means any individual, corporation, joint venture, partnership, limited liability
company, trust, unincorporated organization, Governmental Entity or other
entity.
 
 (b)           Section 2.03(b) of the Disclosure Letter sets forth (i) the name
of each Subsidiary of the Company, (ii) the jurisdiction in which it is
incorporated, (iii) the jurisdictions, if any, in which it has filed the
appropriate documentation to qualify to do business, (iv) the number of shares
of its authorized capital stock, (v) the number and class of shares thereof duly
issued and outstanding, (vi) the names of all shareholders and (vii) the number
of shares of capital stock owned by each shareholder.  All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly
authorized, validly issued and are fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof, and all such stock represented as being owned by the Company are owned
by it free and clear of any and all Encumbrances.  There are outstanding no
securities convertible into, exchangeable for, or carrying the right to acquire,
any capital stock of any Subsidiary, or subscriptions, warrants, options, calls,
rights (pre-emptive or other) or other arrangements or commitments obligating
any Subsidiary hereto to issue or dispose of any of its capital stock or any
ownership interest therein.
 
2.04.           Power and Authority of Seller; Effect of Agreement.  This
Agreement has been duly and validly executed and delivered by Seller and
constitutes the valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms.  The execution, delivery and performance by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby do not and will not, with or without the giving of notice or
the lapse of time, or both, conflict with or violate (i) any provision of law,
rule or regulation to which Seller, the Company or its Subsidiaries are subject,
(ii) any order, judgment or decree applicable to Seller, the Shares, the Company
or its Subsidiaries or binding upon the assets or properties of the Company or
its Subsidiaries, or (iii) any provision of the organizational documents of the
Company or its Subsidiaries.
 
2.05.           Financial Statements; Undisclosed Liabilities.  a)  Seller has
delivered to Buyer true and correct copies of the audited balance sheet of the
Company as of December 31 2009 and the related statements of income and changes
in stockholders’ equity and cash flows for the fiscal year ended December 31,
2009, in each case accompanied by the audit report of KPMG (Israel), independent
public accountants with respect to the Company (collectively, the “Financial
Statements”).  The projections for the future performance of the Company
provided to Buyer and its financial advisors were prepared by Seller based on
business assumptions reasonably made in good faith as of the date on which they
were made, and on the basis of what Seller believes to be reasonable
assumptions.
 
 
5

--------------------------------------------------------------------------------

 
 
 (b)           The Financial Statements, including the notes thereto, have been
prepared in accordance with generally accepted accounting principles of Israel
(“GAAP”) consistently followed throughout the periods indicated.  The Financial
Statements are correct and complete and fairly present the financial position
and the results of operations of the Company as of the respective dates thereof
and for the respective periods indicated.  Except as disclosed, reflected or
reserved against in the Financial Statements or in the notes thereto, the
Company does not have any material liabilities, commitments or obligations
(secured or unsecured and whether accrued, absolute, contingent or otherwise and
whether due or to become due), other than any liabilities, commitments or
obligations incurred after the date of the Financial Statements in the ordinary
course of business.  The assets of the Company are fairly valued on the
Financial Statements.
 
2.06.           Absence of Certain Changes.  Since December 31, 2009, the
Company and its Subsidiaries have conducted their businesses only in the
ordinary course of such businesses, and there has not been any event, fact,
violation, circumstances or other matter that has had, or would reasonably be
expected to, either individually or in the aggregate, have a Material Adverse
Effect.
 
2.07.           Title to Assets.  a)  The Company and its Subsidiaries have good
and marketable title to all of the assets and properties which they purport to
own (including those reflected on the Financial Statements, except for assets
and properties sold, consumed or otherwise disposed of in the ordinary course of
business since the date of the Financial Statements), free and clear of all
Encumbrances, except (i) as set forth in Section 2.07(a) of the Disclosure
Letter, and (ii) liens for taxes not yet due and payable or due but not
delinquent or being contested in good faith by appropriate proceedings and for
which reserves have been provided in the Financial Statements.
 
 (b)           Section 2.07(b) of the Disclosure Letter contains a true and
correct list of all real property owned, leased, used or occupied by the Company
and its Subsidiaries as of the date hereof (collectively, the “Real Property”),
which list identifies each such Real Property as being either owned, leased,
used or occupied by the Company and its Subsidiaries, as the case may be.
 
 (c)           All property and assets owned or utilized by the Company and its
Subsidiaries are in good operating condition and repair, except for ordinary
wear and tear.
 
 
6

--------------------------------------------------------------------------------

 
 
2.08.           Commitments.  a)   Section 2.08(a) of the Disclosure Letter sets
forth, as of the date hereof and as of the Closing Date, a list of each material
contract, agreement, arrangement, or series of related transactions or projects,
whether written or oral (including any and all amendments thereto) to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound, including, without limitation, supply and distribution agreements
(collectively, the “Commitments”).
 
 (b)           The Company and its Subsidiaries are not in material breach of or
default under any of the Commitments, nor has any event or omission occurred on
the part of the Company or its Subsidiaries which through the passage of time or
the giving of notice, or both, would constitute a breach of or default
thereunder, give rise to an automatic termination, or the right of discretionary
termination, thereof or cause the acceleration of or give rise to the right to
accelerate the Company’s obligations thereunder or its Subsidiaries obligations
thereunder or result in the creation of any Encumbrance on any of the assets
owned, used or occupied by the Company or its Subsidiaries thereunder.  To the
knowledge of Seller, no third party is in breach of or default under any
Commitment, nor to the knowledge of Seller has any event or omission occurred
which, through the passage of time or the giving of notice, or both, would
constitute a breach of or default thereunder or give rise to an automatic
termination, or the right of discretionary termination, thereof.  Except as set
forth in Section 2.08(b) of the Disclosure Letter, the execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereby do not and will not, with or without the giving of notice or
the lapse of time, or both, conflict with, or result in the breach of,
termination of, give rise to any lien or constitute a default under, or require
the consent of any other party to, any Commitments to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or any of
their assets is bound.  Seller has delivered or made available to Buyer true and
correct copies of each of the Commitments, each as amended to date.  For
purposes of this Agreement, the phrases “knowledge” or “aware” or words of
similar import mean, as to Seller, the actual or imputed knowledge of Seller,
after due inquiry.
 
 (c)           To the knowledge of Seller, no customer who accounts for more
than 15% (fifteen percent) of the Company’s sales has notified the Company that
it will discontinue its business relationship with the Company.
 
2.09.           Shareholder Commitments.  As of the date hereof and as of the
Closing Date, there are no contracts, agreements or arrangements (whether
written or oral) relating to the holding, disposition, voting or registration of
any capital stock of the Company or its Subsidiaries or any investment in the
Company or its Subsidiaries by the shareholder of the Company or its
Subsidiaries or any Person who currently has the right to become a shareholder
of the Company or its Subsidiaries (collectively, the “Shareholder
Commitments”).
 
2.10.           Insurance.  a)  Section 2.10(a) of the Disclosure Letter sets
forth a complete and accurate list of all policies of fire, liability (including
directors and officers liability insurance and error and omissions insurance),
product liability, workers compensation, health and other forms of insurance
currently in effect with respect to the business and properties of the Company
and it Subsidiaries (including, without limitation, any policies issued in the
name of Seller), and sets forth any claims made under any such policies.  All
such insurance is in full force and effect, and no notice of cancellation or
termination, or reduction of coverage or intention to cancel, terminate or
reduce coverage, has been received with respect to any policy for such
insurance.  Except as set forth in Section 2.10(a) of the Disclosure Letter, the
insurance coverage provided by such policies or insurance will not terminate or
lapse by reason of the execution of this Agreement or the transactions
contemplated by this Agreement and, following the Closing, the Company and its
Subsidiaries will continue to be covered to the full extent they are covered as
of the date hereof under such policies for events occurring prior to the Closing
Date.
 
 
7

--------------------------------------------------------------------------------

 
 
 (b)           Except as set forth in Section 2.10(b) of the Disclosure Letter,
no such policy provides for or is subject to any currently enforceable
retroactive rate or premium adjustment, loss sharing arrangement or other actual
or contingent liability arising wholly or partially out of events arising prior
to the date hereof.  Seller has delivered or made available to Buyer true and
correct copies of all the insurance policies set forth in Section 2.10(b) of the
Disclosure Letter.
 
2.11.           Litigation.  Section 2.11 of the Disclosure Letter sets forth a
list of all claims, lawsuits, actions or proceedings in any court, arbitration
proceeding or before any Governmental Entity (“Litigation”) pending or, to the
knowledge of Seller, threatened against Seller, the Company or its
Subsidiaries.  Except as set forth in Section 2.11 of the Disclosure Letter, the
Company and its Subsidiaries are not subject to any outstanding orders, rulings,
judgments, writs, injunctions, awards or decrees of any Governmental
Entity.  For purposes of this Agreement, “Governmental Entity” means a court,
legislature or other agency or instrumentality or political subdivision of
federal, state, local or non-U.S. government (including, without limitation, an
Israeli Governmental Entity).
 
2.12.           Compliance with Law; Licenses, Permits.  Section 2.12 of the
Disclosure Letter sets forth a list of all permits, licenses and authorizations
from all Governmental Entities held or used by the Company and its Subsidiaries
in the conduct of their respective businesses, and no other permits, licenses or
authorizations from any Governmental Entities are necessary for the conduct of
the businesses of the Company and its Subsidiaries as presently
conducted.  Neither the Company nor any of its Subsidiaries is in material
default or violation of any term, condition or provision of any such permit,
license or authorization, and no such permit, license or authorization has been,
or, to the knowledge of Seller, is threatened to be, revoked, canceled,
suspended or modified.  The Company and its Subsidiaries are in compliance in
all material respects with all applicable laws, ordinances, rules, regulations,
judgments, decrees and orders (“Laws”) currently in effect.
 
2.13.           [Intentionally Omitted]
 
2.14.           Consents.  Except as set forth in Section 2.14 of the Disclosure
Letter, no consent, approval or authorization of, or exemption by, or filing
with, any Governmental Entity or any third party is required by Seller, the
Company or its Subsidiaries to be obtained in connection with the execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated hereby or the taking by any party hereto of any other action
contemplated hereby.
 
2.15.           Taxes.  a)  Each Tax required to have been paid, or claimed by
any Governmental Entity to be payable, by the Company (whether pursuant to any
Tax Return or otherwise) has been duly paid in full on a timely basis. Any Tax
required to have been withheld or collected by the Company has been duly
withheld and collected on a timely basis, and (to the extent required) each such
Tax has been paid to the appropriate Governmental Entity on a timely basis.
 
 
8

--------------------------------------------------------------------------------

 
 
 (b)             All Tax Returns required to be filed by or on behalf of the
Company with any Governmental Entity (the “Company Returns”) (i) have been or
will be filed when due, and (ii) have been, or will be when filed, accurately
and completely prepared in full compliance with all applicable Laws. All amounts
shown on the Company Returns to be due, and all amounts otherwise payable in
connection with the Company Returns, have been paid.  The Seller has delivered
to the Buyer accurate and complete copies of all Company Returns filed since
2006.
 
 (c)             The Financial Statements fully accrue all actual and contingent
liabilities for Taxes with respect to all periods through the dates thereof in
accordance with Israeli generally accepted accounting principles.  The Company
has established, in the ordinary course of business, reserves adequate for the
payment of all due Taxes.
 
 (d)           Each Company Return relating to income Taxes that has been filed
with respect to any period ended on or prior to December 31, 2008 has either (i)
been examined and audited by all relevant Governmental Entity, or (ii) by virtue
of the expiration of the limitation period under applicable Laws, is no longer
subject to examination or audit by any Governmental Entity.  Section 2.15(d)(i)
of the Disclosure Letter accurately identifies each examination or audit of any
Company Return that has ever been conducted. The Company has delivered to the
Buyer accurate and complete copies of all audit reports and similar documents
relating to Company Returns.  Except as set forth in Section 2.15(d)(ii) of the
Disclosure Letter, no extension or waiver of the limitation period applicable to
any of the Company Returns has been granted (by the Company or any other
Person), and no such extension or waiver has been requested from the Company.
 
 (e)           To the knowledge of Seller, there are no grounds for the
assertion or assessment of any Taxes against the Company.  There is no action or
proceeding or unresolved claim for assessment or collection, pending, asserted,
or threatened, by, or present or expected dispute with, any Governmental Entity
for assessment or collection from the Company  of any Taxes of any nature
affecting the Company or its assets or its business.  There are no audits or
examinations of any Tax Returns of the Company, pending or threatened.
 
 (f)           The Company is not liable for Taxes in any jurisdiction in which
it does not currently file an income Tax Return. No claim has been made by any
taxing authority where the Company does not file Tax Returns such that the
Company has been or may be subject to taxation by that Jurisdiction.
 
 (g)           For the purpose of this Section 2.15:
 
(i)           "Company" means the Company, its Subsidiaries and any entity in
which the Company or its Subsidiaries have an interest.
 
(ii)           “Tax” or "Taxes" mean any tax under any applicable Law and with
respect to any relevant jurisdiction (domestic or foreign) whether state tax,
local tax or municipal tax (including any income tax, corporation tax, franchise
tax, alternative tax, add-on minimum tax, capital gains tax, land betterment
tax, estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, purchase tax, use tax, property
tax, business tax, occupation tax, inventory tax, occupancy tax, withholding tax
or payroll tax), social security payment, levy, assessment, tariff, impost,
imposition, toll, duty (including any customs duty), deficiency or fee, and any
related charge or amount (including any fine, penalty or interest), that is, has
been or may in the future be (a) imposed, assessed or collected by or under the
authority of any Governmental Entity, or (b) payable pursuant to any tax-sharing
agreement or similar contract.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           “Tax Return” means any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Government Entity in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Law relating to any Tax.
 
2.16.           Fees.  Neither Seller nor the Company or its Subsidiaries has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary in connection with the transactions contemplated hereby.
 
2.17.           Environmental Matters.  a)  Except as set forth in Section
2.17(a) of the Disclosure Letter, the Company and each of its Subsidiaries have
never, and currently do not, possess any Environment Permits (as defined below)
and no such Environmental Permits are currently required under applicable
Environmental Laws (as defined below) to conduct the business of the Company and
each of its Subsidiaries.
 
 (b)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not require any notification,
registration, reporting, filing, investigation or remediation under any
Environmental Law including any transfer law.
 
 (c)           To the knowledge of Seller, the Company and its Subsidiaries are
not in material breach of any applicable Environmental Laws and are not liable
or potentially liable for any response cost or other damages under any
applicable Environmental Law.
 
 (d)           Except as set forth on Section 2.17(d) of the Disclosure Letter,
(i) there has been no disposal, spill, discharge or release of any Hazardous
Material (as defined below), on, at, under or adjacent to any property presently
or formerly owned, leased or operated by the Company or any of its Subsidiaries
or any predecessor in interest, (b) there are no Hazardous Materials located in,
at, on, under or adjacent to such facility or property, or at any other
location, in either case that may require investigation, removal, remedial or
corrective action by the Company or any of its Subsidiaries that could result in
liabilities, losses, damages or costs to the Company or any of its Subsidiaries
under any Environmental Law and (c) there are no underground or aboveground
storage tanks or other underground storage receptacles or related piping, or any
impoundment or other disposal area, in each case containing Hazardous Materials
located on any property currently owned, leased or operated by the Company or
any of its Subsidiaries or respective predecessors in interest. .
 
 (e)           There is currently no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation, investigation, notice or
demand letter, or request for information pending or threatened which asserts
liability under any Environmental Law against the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries has ever received
any notice or other communication (in writing or otherwise) regarding any
actual, alleged or potential liability or of violations under any Environmental
Law that remains outstanding and has not been resolved in full, including
without limitation, any liability that the Company or any of its Subsidiaries
may have retained or assumed by contract or by operation of law, and no event
has occurred, and no condition or circumstance exists, that may give rise to, or
result in the Company becoming subject to, any such liability or violation.
 
 
10

--------------------------------------------------------------------------------

 
 
 (f)           No lien has been recorded against any properties, assets or
facilities currently owned, leased or operated by the Company or any of its
Subsidiaries under any Environmental Law.
 
 (g)           For purposes of this Section 2.17:
 
(i)           “Environmental Law” or “Environmental Laws” means all applicable
Israeli and foreign Laws and common law now or previously in effect and
regulating, relating to, or imposing liability or standards of conduct
concerning the discharge, release, emission, dispersal, spilling, leaking,
dumping, migration or disposal of any Hazardous Material, or the generation,
handling, treatment, storage, transport or disposal of any Hazardous Material,
or otherwise concerning pollution or the protection of the outdoor or indoor
environment, or human health and safety.
 
(ii)           “Environmental Permit” means any permit, license, approval,
consent or other authorization by a Governmental Entity pursuant to any
Environmental Law.
 
(iii)           The term “Hazardous Materials” shall mean all hazardous or toxic
substances, chemicals, liquids, gases, vaports, fill, soils, wastes and
materials, and any pollutants, emissions or contaminants which are toxic or
hazardous, including (a) any petroleum, waste oil, crude oil, asbestos, urea
formaldehyde or polychlorinated biphenyl; (b) any waste, gas or other substance
or material that is explosive or radioactive or (c) any pesticide, any
polychlorinated biphenyls, any lead-based paint, any chemical, any other
substance or material (regardless of physical form) or form of energy that give
rise to liability under any Environmental Law, or is regulated or classified by
reason of its toxicity, carcinogenicity, corrosivity, reactivity or other
characteristic under any Environmental Law.
 
2.18.           Labor Matters.  a)  Section 2.18(a) of the Disclosure Letter
contains a complete and accurate list of the following information for each
current employee, and each independent contractor, consultant and agent who is a
natural person and each person terminated by the Company during the last two
years, including each employee on leave of absence: name, job title, employment
location, birth date, date of hiring, citizenship, current compensation paid or
payable (including wages, salary, fringe benefits, profit-sharing arrangements
and other benefits and payments), sick and vacation leave that is accrued but
unused, and service credited for purposes of vesting and eligibility to
participate under any Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
 (b)           Except as set forth on Section 2.18(b) of the Disclosure Letter,
the Company has made all payments and allocations owing to its current and
former employees in respect of back wages, bonuses, commissions, severance,
recreation, education fund, withholding taxes, pension, provident funds, sales
commissions, vacation, sick leave, medical, life, disability and other insurance
premiums, car, telephone, travel or other allowances and any other obligations
to employees which have accrued prior to the Closing Date.  Except as set forth
on Section 2.18(b) of the Disclosure Letter, no current or former employee of
the Company has any claim against the Company (whether under any law, agreement
or otherwise) on account of any of the foregoing, or on account of any violation
of any law, rule or regulation which, in the aggregate for all such claims,
exceed 200,000 NIS.  All amounts which the Company is required by law, custom or
by agreement to deduct from its employees’ salaries and/or transfer to outside
funds or under policies of insurance for such employees’ pension, severance pay,
early retirement, life insurance, disability insurance, advanced education fund,
bonus or vacation and any other right under law or agreement have been duly paid
into the appropriate fund or funds, and the Company does not have any
outstanding obligation to make any such provision to any employee.  Except (i)
as set forth on Section 2.18(b) of the Disclosure Letter, (ii) for amounts
accrued in funds that administer the manager’s insurance on behalf of the
Company and (iii) for amounts that do not exceed 1,000,000 NIS in the aggregate
for all employees and former employees of the Company,  there are no agreements,
arrangements or liabilities for the payment of any severance pay, pensions,
allowances, lump sums, prior notice or other benefits on retirement, dismissal,
death or termination or during periods of sickness or disablement or any other
obligations of the Company deriving from employer-employee relations or from the
termination thereof, whether under law, custom or pursuant to an agreement, for
the benefit of any employee or former employee of the Company or for the benefit
of the dependents of any such person, in effect as of the date hereof.
 
 (c)           Except as set forth on Section 2.18(c) of the Disclosure Letter,
the Company is not nor has ever been a party to or bound by any union contract,
collective bargaining agreement or similar contract and it is not and has never
been a member of any employers’ organization.  The Company has neither
recognized nor received a demand for recognition from any collective bargaining
representative with respect to any of its employees. The Company has not been a
party to or been threatened with a labor or employment claim, charge or action.
 
 (d)           The Company has delivered to Buyer accurate and complete copies
of all employment agreements, employee manuals and handbooks, disclosure
materials, policy statements and other materials relating to the employment of
the current and former employees of the Company.
 
 (e)           To the knowledge of Seller:  (i) Except as set forth on Section
2.18(e) of the Disclosure Letter no senior employee of the Company currently
intends to terminate his or her employment with the Company; (ii) no  employee
of the Company is a party to or is bound by any confidentiality agreement,
noncompetition agreement or other contract (with any Person) that may have an
adverse effect on (A) the performance by such employee of any of his duties or
responsibilities as an employee of the Company, or (B) the business or
operations of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
2.19.         Intellectual Property.
 
 (a)           Section 2.19 of the Disclosure Letter accurately describes and
lists all (i) Intellectual Property owned by the Company and its Subsidiaries
and (ii) all Intellectual Property licensed by the Company and its Subsidiaries
(collectively, the “Company Intellectual Property”).  Except as set forth on
Section 2.19 of the Disclosure Letter:
 
(i)            The Company and its Subsidiaries are the sole owners of the
Company Intellectual Property identified as owned by it, free and clear of all
Encumbrances, and all such items are valid and subsisting;
 
(ii)           The Company Intellectual Property is valid and enforceable and
encompasses all proprietary rights necessary to, or used in, their respective
businesses as currently conducted or as proposed to be conducted;
 
(iii)          The Company and its Subsidiaries, and, to the knowledge of
Seller, the owners of the Company Intellectual Property licensed to the Company
and its Subsidiaries, have taken all actions necessary to maintain and protect
the Company Intellectual Property;
 
(iv)          There has been no claim made or, to the knowledge of Seller,
threatened against the Company or any of its Subsidiaries asserting the
invalidity, misuse or unenforceability of any of the Company Intellectual
Property or challenging the Company’s or any of its Subsidiaries’ rights to use
or ownership of any of the Company Intellectual Property, and there are no valid
grounds for any such claim or challenge;
 
(v)           No loss of any of the Company Intellectual Property is pending or,
to the knowledge of Seller, threatened;
 
(vi)          The consummation of the transactions contemplated by this
Agreement will not alter, impair or extinguish the Company’s and its
Subsidiaries’ rights in and to any of the Company Intellectual Property;
 
(vii)         There exists no restriction on the Company’s and its Subsidiaries’
use of the Company Intellectual Property, or on the transfer of any rights of
the Company and its Subsidiaries in and to any of the Company Intellectual
Property, and the Company has the right to use each item of Company Intellectual
Property without obligations to third parties;
 
(viii)        The conduct of the business of the Company and its Subsidiaries as
currently conducted and as proposed to be conducted and operations of the
Company and its Subsidiaries, and the ownership, production, purchase, sale,
licensing and use of the Company’s and its Subsidiaries’ products do not
contravene, conflict with, violate or infringe upon any Intellectual Property of
a third party or the terms of any license with respect thereto, and no
proprietary information or trade secret has been misappropriated by the Company
and its Subsidiaries from any third party; and
 
 
13

--------------------------------------------------------------------------------

 
 
(ix)           The Company Intellectual Property and the products of the
business of the Company and its Subsidiaries as currently conducted and as
proposed to be conducted are not subject to a current claim of infringement,
interference or unfair competition or other claim and, to the knowledge of
Seller, the Company Intellectual Property is not being infringed upon or
violated by any third party.
 
 (b)           For purposes of this Section 2.19:
 
(i)           “Intellectual Property” means all intellectual property, including
all: (A) patents, applications for patents, and rights to apply for patents in
any part of the world; (B) copyrights, design rights, topography rights,
Internet domain name registrations, and database rights whether registered or
unregistered; (C) trademark and service mark applications, registered trademarks
and service marks, registered designations of origin, registered designations of
geographic origin, refilings, renewals and reissues of the foregoing,
unregistered trademarks and service marks, including common law trademarks and
service marks, rights to trade dress and company names, in each case with any
and all associated goodwill; (D) plant breeders’ rights, including all plant
variety protection certificates, and any applications for plant breeders’ rights
in any part of the world; and (E)  all rights in respect of any Know How.
 
(ii)           “Know How” means trade secrets and confidential business
information including details of supply arrangements, customer lists and pricing
policy; sales targets, sales statistics, market share statistics, marketing
surveys and reports; unpatented technical and other information including
inventions, discoveries, processes and procedures, ideas, concepts, formulae,
notebooks, specifications, procedures for experiments and tests and results of
experimentation and testing; information comprised in software and materials;
together with all common law or statutory rights protecting the same and any
similar or analogous rights to any of the foregoing whether arising or granted
under any Laws.
 
2.20.            Inventory.  The inventory of the Company and its Subsidiaries
are of a quality usable in the ordinary course of business, and in amounts
usable consistent with past practices, of the Company and the Subsidiaries in
all material respects, except for obsolete, damaged, defective or otherwise
unsalable items as to which a provision has been made on the books of the
Company or its Subsidiaries.
 
2.21.           Corporate Records.  The corporate minute books and stock record
books of the Company and its Subsidiaries have been provided to Buyer and are
current and complete and contain, respectively, a true and correct record of all
of the corporate actions and stock records of the Company and its Subsidiaries.
 
2.22.           Disclosure.  Seller has provided Buyer and its advisors
(including financial advisors) all the information which Buyer has requested for
deciding whether to acquire the Shares and all information which is necessary to
enable Buyer to make such a decision.  Seller has not failed to disclose to
Buyer and its advisors (including financial advisors) any pending developments
or circumstances of which it is aware which are reasonably likely to have a
Material Adverse Effect.  No representation or warranty by Seller contained in
this Agreement and no information contained in the Disclosure Letter or other
instrument furnished or to be furnished to Buyer pursuant hereto or in
connection with the transaction contemplated by this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  Other than as set forth in the Disclosure Letter,
Seller is not aware of any facts or circumstances which would cause the
representations and warranties of Seller contained in this Agreement to be
untrue or incorrect in any material respect.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller on the date hereof and on the
Closing Date:
 
3.01.           Corporate Power and Authority; Effect of Agreement.  Buyer is a
private company limited by shares duly organized and validly existing under the
laws of Israel, and has all requisite corporate power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of
Buyer.  This Agreement has been duly and validly executed and delivered by Buyer
and constitutes the valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms.  The execution, delivery and performance by
Buyer of this Agreement and the consummation by Buyer of the transactions
contemplated hereby will not, with or without the giving of notice or the lapse
of time, or both, conflict with or violate (i) any provision of law, rule or
regulation to which Buyer is subject, (ii) any order, judgment or decree
applicable to Buyer or binding upon the assets or properties of Buyer or (iii)
any provision of the organizational documents of Buyer.
 
3.02.           Consents.  Except as set forth in Section 3.03 of the Disclosure
Letter, no consent, approval or authorization of, or exemption by, or filing
with, any Governmental Entity or any third party is required by Buyer or Ampal
to be obtained in connection with the execution, delivery and performance of
this Agreement, the consummation of the transactions contemplated hereby or the
taking by any party hereto of any other action contemplated hereby.
 
3.03.           Fees.  Neither Ampal nor Buyer has paid or become obligated to
pay any fee or commission to any broker, finder or intermediary in connection
with the transactions contemplated hereby.
 
ARTICLE IV
 
COVENANTS OF SELLER AND BUYER
 
Each party hereto covenants and agrees with the other party as follows:
 
4.01.          Cooperation.
 
 (a)           From and after the date hereof and prior to the Closing, each
party will use its best efforts, and will cooperate with the other party,
to:  (i) secure all necessary consents, approvals, authorizations, exemptions
and waivers from, and make or cause to be made all necessary filings with, any
Governmental Entities or third parties as shall be required in order to enable
Seller and Buyer to effect the transactions contemplated hereby; (ii) defend any
lawsuits or other legal proceedings (whether judicial or administrative)
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any Governmental Entity vacated or reversed; (iii) fulfill or obtain
the fulfillment of all other conditions to Closing; and (iv) otherwise cause the
consummation of such transactions in accordance with the terms and conditions
hereof.  Without limitation of the foregoing, each party undertakes to file the
appropriate merger  notice within 7 days of the date hereof and to submit to the
Israeli Anti Trust Authority (the “IAA”) all ancillary documents requested and
cooperate with the other party herein and with the IAA in order to facilitate
the obtainment of the required transaction approval.
 
 
15

--------------------------------------------------------------------------------

 
 
 (b)           From and after the date hereof and prior to the Closing, Seller
will use its best efforts to cause to be released any Encumbrances with respect
to the Share as set forth on Section 2.02 of the Disclosure Letter, to enable
Seller and Buyer to effect the transactions contemplated hereby.
 
4.02.           Conduct of Business.  (a)  Except as may be otherwise expressly
contemplated by this Agreement or except as Buyer may otherwise consent to in
writing, from the date hereof and prior to the Closing, Seller, will cause the
Company and each Subsidiary to:
 
(i)            operate its business only in the ordinary course consistent with
past practice and in compliance with all applicable laws;
 
(ii)           use its best efforts to maintain and preserve intact its business
organization;
 
(iii)           use its best efforts to maintain its properties in sufficient
operating condition to enable them to operate its business in all material
respects in the manner in which the business is currently operated;
 
(iv)           use its best efforts to continue all material existing insurance
policies (or comparable insurance) of or relating to the Company in full force
and effect;
 
(v)           use its best efforts to keep available the services of its present
officers, employees and agents, and not enter into any new employment agreements
with, or increase the compensation of, any officer or director of the Company or
any Subsidiary (including entering into any bonus, severance, change of control,
termination, reduction-in-force or consulting agreement or other employee
benefits arrangement or agreement pursuant to which such person has the right to
any form of compensation from the Company or any Subsidiary), other than as
required by law or by written agreements in effect on or prior to the date
hereof with such person, or otherwise amend in any material respect any existing
agreements with any such person or use its discretion to amend any  Plan or
accelerate the vesting or any payment under any  Plan;
 
 
16

--------------------------------------------------------------------------------

 
 
(vi)           use its reasonable efforts to preserve its relationship with its
material suppliers, customers, licensors and licensees and others having
material business dealings with the Company and its Subsidiaries such that its
business will not be materially impaired;
 
(vii)          not amend any organizational documents of the Company and it
Subsidiaries, except as required by law;
 
(viii)         not sell, assign, voluntarily encumber, grant a security interest
in or license with respect to, or dispose of, any of its assets or properties,
tangible or intangible or incur any material liabilities (including, without
limitation, liabilities with respect to capital leases or guarantees thereof),
except for sales and dispositions made or liabilities incurred, including the
creation of purchase money security interests, in the ordinary course of
business;
 
(ix)           not declare, set aside or pay any dividends or other
distributions in respect of its capital stock;
 
(x)            not discount or factor receivables or auction or sell assets
below cost;
 
(xi)           not split, combine or reclassify any of its capital stock or
issue or authorize or propose the issuance or authorization of any other
securities in respect of, in lieu of, or in substitution for shares of its
capital stock or repurchase, redeem or otherwise acquire any shares of its
capital stock;
 
(xii)           not issue, deliver, pledge, encumber or sell, or authorize the
issuance, delivery, pledge, encumbrance or sale of, or purchase or propose the
purchase of, any shares of its capital stock or securities convertible into, or
rights, warrants or options to acquire, any such shares of capital stock or
other convertible securities, authorize or propose any change in its equity
capitalization, or amend any of the financial or other economic terms of such
securities or the financial or other economic terms of any agreement to which
the Company or any Subsidiary is a party relating to such securities;
 
(xiii)          not merge or consolidate with any other Person, or acquire any
assets or capital stock of any Person, other than acquisitions of assets in the
ordinary course of business;
 
(xiv)          not make or authorize any capital expenditures that are in the
aggregate greater than 500,000 NIS from the date of this Agreement through the
Closing Date;
 
(xv)           except as may be required by changes in applicable law or GAAP,
change any method, practice or principle of accounting;
 
(xvi)          not enter into any transaction with any officer or director of
the Company or any Subsidiary, other than as provided for in the terms of any
agreement in effect on or prior to the date hereof;
 
 
17

--------------------------------------------------------------------------------

 
 
(xvii)         not settle or otherwise compromise any material litigation,
arbitration or other judicial or administrative dispute or proceeding relating
to the Company or any Subsidiary;
 
(xviii)        not take any action which would adversely affect or delay its
ability to obtain any necessary approvals of any Governmental Entity or any
third party required for the transactions contemplated by this Agreement or to
perform its covenants and agreements under this Agreement or to consummate the
transactions contemplated by this Agreement; and
 
(xix)           not enter into any material contract, agreement or arrangement
and not enter into any agreement to, or the making of any commitment to, take
any of the actions prohibited by this Section 4.02.
 
 (b)           Except as may be otherwise expressly contemplated by this
Agreement or except as Buyer may otherwise consent to in writing, from the date
hereof and prior to the Closing, Seller shall not consent to the sales of the
capital stock of the Company or any Subsidiary by any other shareholders of the
Company or any Subsidiary, as applicable.
 
4.03.           Inspection of Records.  From the date hereof and prior to the
Closing, Seller shall (i) allow all designated officers, attorneys, financial
advisors, accountants and other representatives of Buyer reasonable access at
all reasonable times to the offices, records and files, correspondence, audits
and properties, as well as to all information relating to any commitments,
contracts, titles and financial position, or otherwise pertaining to the
business and affairs, of the Company and its Subsidiaries, and (ii) make
available for inspection by Buyer and its counsel, financial advisors, auditors
and other authorized representatives such financial and operating data and other
information as such persons may reasonably request.  No investigation by Buyer,
whether prior to the execution of this Agreement or pursuant to this Section
4.03 shall affect any representation or warranty in this Agreement of Seller or
any condition to the obligations of Buyer.
 
4.04.           Notification of Certain Matters.  From and after the date of
this Agreement until the Closing Date, Seller shall promptly notify Buyer of:
 
 (a)           any change or event, or series of changes or events, having, or
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or would be reasonably likely to cause any of the
conditions in Article VI, as the case may be, not to be satisfied or to cause
the satisfaction thereof to be materially delayed;
 
 (b)           the receipt of any material notice or other material
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated hereby;
 
 (c)           the receipt of any material notice or other material
communication from any Governmental Entity in connection with the transactions
contemplated hereby; and
 
 (d)           any actions, suits, claims, investigations or proceedings
commenced or, to the knowledge of Seller, threatened against Seller, the Company
or any Subsidiary which seeks to prohibit or prevent consummation of the
transactions contemplated hereby;
 
 
18

--------------------------------------------------------------------------------

 
 
in each case, to the extent such event or circumstance is or becomes known to
Seller; provided, however, that the delivery of any notice pursuant to this
Section 4.04 shall not be deemed to be an amendment of this Agreement and shall
not cure any breach of any representation or warranty requiring disclosure of
such matter prior to the date of this Agreement.
 
4.05.           Further Assurances.  At any time or from time to time after the
Closing, each party hereto shall execute and deliver any further instruments or
documents and take all such further action as such other party may reasonably
request in order to effectuate the consummation of the transactions contemplated
hereby or as may be necessary or desirable to carry out the purposes of this
Agreement or to vest Buyer with full title to all of the Shares.
 
4.06.           Confidentiality.  Following the Closing, Seller shall keep
confidential all information concerning the business, operations, properties,
assets and financial affairs of the Company and its Subsidiaries and may
disclose such information only upon receipt of prior written consent from Buyer,
as required by law, or if such disclosure is required by order of any judicial
or administrative authority, provided, however, Seller shall not be required to
keep confidential information that (x) is or becomes generally available to the
public other than as a result of disclosure by Seller, (y) is or becomes
available to Seller, on a nonconfidential basis from a source other than Buyer
or (z) Seller, or any of their respective affiliates is required to disclose
pursuant to applicable law, rule, regulation or subpoena.  Following the
Closing, Buyer shall keep confidential all information concerning the business,
operations, properties, assets and financial affairs of Seller, and may disclose
such information only upon receipt of prior written consent from Seller, as
required by law, or if such disclosure is required by order of any judicial or
administrative authority, provided, however, Buyer shall not be required to keep
confidential information that (x) is or becomes generally available to the
public other than as a result of disclosure by Buyer, (y) is or becomes
available to Buyer on a nonconfidential basis from a source other than Seller,
or (z) Buyer or any of its respective affiliates is required to disclose
pursuant to applicable law, rule, regulation or subpoena.
 
4.07.           Covenant Not to Compete. For a period of five (5) years
following the Closing, Seller will not, and will cause his respective affiliates
(other than Ampal and its direct and indirect subsidiaries), not to, (i)
directly or indirectly, engage in any business, activity or operation
competitive with the current or presently contemplated business of the Company
and its Subsidiaries (the “Restricted Business”), (ii) directly or indirectly,
induce, solicit, aid or assist any other person to induce or solicit, employees,
agents, consultants, representatives, advisors, customers or suppliers of such
business to terminate, curtail or otherwise limit their employment or business
relationships with the business of the Company or its Subsidiaries or (iii) use
the name “Merhav Agro” or any other Patent or Intellectual Property Right or any
name similar thereto or any derivation thereof; provided, however, that the
restriction set forth in this sentence shall not apply to, and the definition of
Restricted Business shall not include, the ownership by Seller of up to 5% of
the outstanding equity interests of any publicly traded company, provided that
Seller, (A) do not participate in the operation or management of such publicly
traded company and (B) shall not transfer to such company any proprietary
information exclusive to the Restricted Business of the Company or its
Subsidiaries.  Seller hereby acknowledges that damages resulting from the breach
of the provisions of this Section 4.07 may be difficult to calculate.  In the
event of a breach or threatened breach by Seller of the provisions of this
Section 4.07, Buyer shall be entitled to apply to any court of competent
jurisdiction for any injunction against such breach, actual or
threatened.  Notwithstanding the foregoing, Buyer shall at all times retain its
right to recover from Seller, or any other person or entity that may be held
liable, its proven damages resulting from such breach.
 
 
19

--------------------------------------------------------------------------------

 
 
4.08.           Proceeds From Sale of Ortam Sahar Project Enterprising
Ltd.  Buyer acknowledges and agrees that prior to Closing the Company shall pay
to the Seller or its designee or declare an interim dividends distribution in
the amount of the net value (i.e., after Company tax) of the proceeds received
by the Company pursuant to the Stock Purchase Agreement, dated as of June 2,
2010, between the Company and Ortam Pumped Storage (2009) Ltd., pursuant to
which the Company sold its interest in Ortam Sahar Project Enterprising Ltd. to
Ortam Pumped Storage (2009) Ltd. for an aggregate purchase price of 8,000,000
NIS.  Buyer shall cause the Company to promptly pay such payment or dividends to
Seller.
 
ARTICLE V
 
TAX MATTERS
 
5.01.           Taxes Payable.  Any capital gains taxes, income taxes, transfer
taxes, stamp duties, filing fees, registration fees, amounts required to be
withheld, recordation expenses, escrow fees or other similar taxes, fees,
charges, amounts or expenses incurred by the Seller or the Company in connection
with the transfer of the Shares to the Buyer shall be borne and paid exclusively
by the Seller.  The Seller shall be prepare and timely file (or cause to be
prepared and timely filed) any Tax Returns for these Taxes and shall be
responsible for all fees and expenses in connection therewith.
 
5.02.           Withholding.  The Buyer shall, if so required by law as
determined by Buyer in its reasonable discretion, be entitled to withhold (or
cause to be withheld) from any amounts payable under this Agreement any Taxes
that the Buyer determines are required to be withheld, unless the Seller has
delivered to Buyer a certificate from an appropriate Governmental Entity
indicating that no amounts in respect of Taxes need be withheld.
 
5.03.           Other Documents.  Without detracting from the liability of the
Seller as describe in Section 5.01 above, the Seller shall obtain any
certificate or other document (including Tax clearance certificates) from any
Government Entity or other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed on the Buyer or Seller as a result of
the transactions contemplated by this Agreement.
 
ARTICLE VI
 
CONDITIONS TO BUYER’S OBLIGATIONS
 
The obligation of Buyer to purchase and pay for the Shares on the Closing Date
shall be subject to the satisfaction (or waiver) on or prior to the Closing Date
of all of the conditions set forth in this Article VI.
 
 
20

--------------------------------------------------------------------------------

 
 
6.01.           Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects (other than representations and warranties that are
qualified as to materiality or Material Adverse Effect, which representations
and warranties shall be true and correct in all respects) on and as of the
Closing Date with the same effect as though made on and as of the Closing Date
(except to the extent that such representations and warranties speak as of a
specific date, in which case such representations and warranties shall be true
and correct as of such date).
 
6.02.           Covenants of Seller.  Seller shall have performed or complied in
all material respects with all of their respective undertakings, agreements and
covenants contained in this Agreement required to be performed or complied with
on or prior to the time of Closing.
 
6.03.           Seller’s Certificate.  Buyer shall have received a certificate
of Seller dated the Closing Date, certifying that the conditions specified in
Section 6.01 and Section 6.02 have been fulfilled (the “Seller’s
Certificate”).  Buyer’s acceptance of Seller’s Certificate shall not constitute
a waiver by Buyer of any of its rights under this Agreement or under applicable
securities laws.
 
6.04.           No Prohibition.  No statute, rule or regulation or injunction or
order of any court or administrative agency of competent jurisdiction shall be
in effect as of the Closing which prohibits Buyer from consummating the
transactions contemplated hereby, and there shall not be any action, suit or
proceeding pending or threatened before any court of competent jurisdiction,
arbitrator or Governmental Entity wherein an unfavorable injunction, judgment,
order, decree, ruling or change would (i) prevent consummation of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following the
consummation thereof.
 
6.05.           Consents.  All consents, approvals, authorizations, exemptions
and waivers identified on Section 2.14 of the Disclosure Letter shall have been
obtained.
 
6.06.           Encumbrances.  Buyer shall have received from Seller evidence
satisfactory to Buyer that all Encumbrances identified on Section 2.02(b) of the
Disclosure Letter have been released and the sale and delivery of the Shares
from Seller to Buyer pursuant to Article I hereof will convey to Buyer good and
marketable title to the Shares, free and clear of any Encumbrances.
 
6.07.           Delivery of Shares; Books and Records.  Seller shall have
 
(i)            caused the transfer of the Shares to be entered on the Company’s
share register, free and clear of all Encumbrances;
 
(ii)           delivered to Buyer an executed share transfer deed; and
 
(iii)          delivered to Buyer all minute books, stock records and other
corporate and financial books and records of the Company and its Subsidiaries.
 
 
21

--------------------------------------------------------------------------------

 
 
6.08.           Resignation of Officers and Directors.  Buyer shall have
received the resignations, effective as of the Closing, of such directors and
officers of the Company as are set forth in a written notice provided by Buyer
to Seller.
 
6.09.           Assignment of Previous Purchase Agreement.  Buyer shall have
received from Seller an assignment of Seller’s rights (including, without
limitation, indemnification rights) under the Stock Purchase Agreement, dated as
of September 10, 2008, between Seller and Mr. Arnon Milchan.
 
6.10.           Israeli Antitrust Filing.  Issuance of the approval of the
General Director of the IAA to this transaction.
 
6.11.           Material Adverse Effect.  No event, fact, violation, breach,
inaccuracy, circumstance or other matter (considered together with all other
matters that would constitute exceptions to the representations and warranties
set forth in the Agreement but for the presence of Material Adverse Effect or
other materiality qualifications, or any similar qualifications, in such
representations and warranties) has, had or could reasonably be expected to have
a Material Adverse Effect.
 
ARTICLE VII
 
CONDITIONS TO SELLER’S OBLIGATIONS
 
The obligation of Seller under this Agreement shall be subject to the
satisfaction (or waiver) on or prior to the Closing Date of all of the
conditions set forth in this Article VII:
 
7.01.           Representations, Warranties.  The representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or Material Adverse Effect, which representations and warranties
shall be true and correct in all respects) on and as of the Closing Date with
the same effect as though made on and as of the Closing Date (except to the
extent that such representations and warranties speak as of a specific date, in
which case such representations and warranties shall be true and correct as of
such date).
 
7.02.           Covenants of Buyer.  Buyer shall have performed or complied in
all material respects with all of its undertakings, agreements and covenants
contained in this Agreement required to be performed or complied with on or
prior to the time of Closing.
 
7.03.           Certificate.  Seller shall have received a certificate of an
executive officer of Buyer, dated the Closing Date, certifying that the
conditions specified in Section 7.01 and Section 7.02 have been fulfilled (the
“Buyer’s Certificate”).  The acceptance by Seller of Buyer’s Certificate shall
not constitute a waiver by Seller of any of their respective rights under this
Agreement or under applicable securities laws.
 
7.04.           No Prohibition.  No statute, rule or regulation or injunction or
order of any court or administrative agency of competent jurisdiction shall be
in effect as of the Closing which prohibits Seller from consummating the
transactions contemplated hereby, and there shall not be any action, suit or
proceeding pending or threatened before any court of competent jurisdiction,
arbitrator or Governmental Entity wherein an unfavorable injunction, judgment,
order, decree, ruling or change would (i) prevent consummation of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following the
consummation thereof.
 
 
22

--------------------------------------------------------------------------------

 
 
7.05.           Israeli Antitrust Filing.  Issuance of the approval of the
General Director of the IAA to this transaction.
 
7.06.           Delivery of Purchase Price.  Buyer shall have delivered the
Closing Purchase Price pursuant to the provisions of Section 1.03.
 
ARTICLE VIII
 
TERMINATION
 
8.01.           Termination.  This Agreement may be terminated and the purchase
and sale of the Shares may be abandoned as follows:
 
 (a)           at any time prior to the Closing, by the mutual written consent
of Buyer and Seller;
 
 (b)           by either Buyer or Seller, in each case by written notice to the
other, if:
 
(i)            at any time if the Closing has not occurred on or prior to
September 30, 2010; provided that the right to terminate this Agreement under
this Section 8.01(b)(i) will not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or prior to such date; or
 
(ii)           at any time prior to the Closing Date, an administrative agency
or commission or other governmental authority or instrumentality shall have
issued a final nonappealable injunction, order, decree, judgment or ruling,
permanently enjoining or otherwise prohibiting the Closing.
 
(c)           at any time prior to the Closing Date by Buyer upon a breach of
any representation, warranty, covenant or agreement on the part of Seller set
forth in this Agreement such that the conditions set forth in Article VI shall
have become incapable of fulfillment.
 
8.02.           Effect of Termination.  If this Agreement is terminated as
provided in Section 8.01, this Agreement will become null and void (except that
the provisions of Sections 8.02, 10.04, 10.05, 10.06 and 10.07 will survive any
termination of this Agreement), and there will be no liability on the part of
any party or any of their affiliates; provided that nothing in this Agreement
will relieve any party from any liability or obligation with respect to any
breach of this Agreement prior to such termination.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
SURVIVAL AND INDEMNIFICATION
 
9.01.           Survival.  The representations and warranties of the parties
herein contained shall survive for a two year period commencing on the Closing
Date, except with respect to (i) Sections 2.13, 2.15, 2.17 and 2.18, which shall
survive for the applicable statute of limitations and (ii) Sections 2.02 and
2.04, which shall survive without limitation.  No investigation by any party or
on any party’s behalf heretofore or hereafter conducted shall affect the
representations, warranties or covenants of the other party set forth in this
Agreement.
 
9.02.           Indemnification.    Seller shall indemnify and hold harmless the
Buyer, Ampal and their respective subsidiaries, affiliates, officers, directors,
employees and agents, from and against any claims, liabilities, losses, damages,
costs and expenses (including reasonable attorneys’ fees) (the “Losses”),
arising out of or resulting from any breach, misrepresentation or omission of
the representations and warranties, or any non-fulfillment of any covenant or
agreement, by Seller hereunder.  Seller agrees to indemnify, defend and hold
harmless the Buyer, Ampal and their respective direct and indirect subsidiaries,
affiliates, officers, directors, employees and agents (“Buyer Indemnified
Parties”) from and against any Losses arising out of or resulting from the
imposition, assessment or assertion of any Tax, including those incurred in the
contest of good faith in appropriate proceedings relating to the imposition,
assessment or assertion of any Tax, in each case with respect to any pre-Closing
period and incurred or suffered by any Buyer Indemnified Party; provided, that
Seller shall have no liability for any Loss reflected as a liability or reserve
for Taxes on the Financial Statements.  Buyer shall indemnify and hold harmless
Seller and his affiliates (including their officers, directors, employees and
agents), from and against any Losses arising out of or resulting from any
breach, misrepresentation or omission of the representations and warranties, or
any non-fulfillment of any covenant or agreement, by Buyer hereunder.
 
9.03.           Procedure for Indemnification.  a)  If any party shall claim
indemnification (the “Indemnified Party”) hereunder for any claim other than a
third party claim, the Indemnified Party shall promptly give written notice to
the other party from whom indemnification is sought (the “Indemnifying Party”)
of the nature of the claim in detail and amount of the claim.  If an Indemnified
Party shall claim indemnification hereunder arising from any claim or demand of
a third party (a “Third-Party Claim”), the Indemnified Party shall promptly give
written notice (a “Third-Party Notice”) to the Indemnifying Party of the basis
for such claim or demand, setting forth the nature of the claim or demand in
detail and the amount of the claim within 60 days after it obtains knowledge of
such Third Party Claim; provided that the failure to give a Third-Party Notice
within such 60-day period shall not affect the indemnification provided
hereunder except to the extent the Indemnified Party shall be prejudiced
thereby.
 
 (b)           In the event that an Indemnifying Party which receives notice of
an indemnification claim (other than Third Party Claims) contests its liability
for such indemnification claim, such party shall send written notice to the
Indemnified Party of its dispute of indemnification within 10 business days
thereof.  If the parties are unable to resolve such dispute of indemnification
within 20 days after the date of the notice of dispute, the Indemnified Party
may bring an action against the Indemnifying Party to enforce such
indemnification claim.
 
 
24

--------------------------------------------------------------------------------

 
 
 (c)           The Indemnifying Party shall have the right to defend at its own
cost and through counsel of its own choosing, any Third Party Claim.  In the
event the Indemnifying Party undertakes to defend any such Third Party Claim, it
shall promptly (and in any event, no later than fifteen (15) days after receipt
of a Third-Party Notice) notify the Indemnified Party in writing of its
intention to do so.  The Indemnified Party shall fully cooperate with the
Indemnifying Party and its counsel in the defense of such Third Party
Claim.  After the assumption of the defense by the Indemnifying Party, the
Indemnified Party shall not be liable for any legal or other expenses
subsequently incurred by the Indemnifying Party, in connection with such
defense, but the Indemnified Party may participate in such defense at its own
expense.  No settlement of a Third-Party Claim defended by the Indemnifying
Party shall be made without the written consent of the Indemnified Party, such
consent not to be unreasonably withheld.  No settlement of a Third-Party Claim
shall be made by the Indemnified Party without the written consent of the
Indemnifying Party.  The Indemnifying Party shall not, except with the written
consent of the Indemnified Party, consent to the entry of a judgment or
settlement of a Third-Party Claim which does not include as an unconditional
term thereof, the giving by the claimant or plaintiff to the Indemnified Party
of an unconditional release from all liability in respect of such Third-Party
Claim.
 
 (d)           The provisions of this Article IX shall govern any right of
indemnification granted by any provisions of this Agreement.
 
 (e)           Payment of any final determined amount of liability shall be made
by the Indemnifying Party to the Indemnified Party within five days of the date
of notice from the Indemnified Party to the Indemnifying Party that such amount
is due.
 
9.04.           Limits on Indemnification.  Each party’s obligation for Losses
hereunder shall be subject to the following limitations or exceptions:
 
 (a)           Indemnity Deductible.  An Indemnifying Party shall have no
liability under Article IX until the aggregate amount of all Losses for which
such Indemnifying Party would be liable exceeds 5% (five percent) of the Final
Purchase Price, in which event such Indemnifying Party shall be liable for the
total amount of all Losses incurred by the Indemnified Party, subject to
Sections 9.03(b) and 9.03(c).
 
 (b)           Limitation of Liability.  Except as provided in Section 9.03(c),
the maximum aggregate amount of Losses payable by an Indemnifying Party to an
Indemnified Party hereunder shall not exceed the Final Purchase Price.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
MISCELLANEOUS
 
10.01.           Entire Agreement.  This Agreement (including the Disclosure
Letter annexed hereto) constitutes the sole understanding of the parties with
respect to the subject matter hereof.  Notwithstanding the foregoing, nothing in
this Agreement (including the Disclosure Letter annexed hereto) shall be deemed
to expand or restrict the rights of any party hereto under the securities laws
of any jurisdiction to the extent such laws are applicable to the transactions
contemplated hereby.
 
10.02.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto; provided, however, that this
Agreement may not be assigned by either party without the prior written consent
of the other party (which may be withheld in its sole discretion), except that
Buyer may, at its election, assign this Agreement to any direct or indirect
subsidiary of Buyer.
 
10.03.           Modification and Waiver.  No amendment, modification or
alteration of the terms or provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by the parties hereto, except
that any of the terms or provisions of this Agreement may be waived in writing
at any time by the party which is entitled to the benefits of such waived terms
or provisions.  No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provision hereof (whether or
not similar).  No delay on the part of any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof.
 
10.04.           Expenses.  Except as otherwise provided herein, Seller and
Buyer shall pay all costs and expenses incurred by it or on its behalf in
connection with this Agreement and the transactions contemplated hereby,
including, without limiting the generality of the foregoing, fees and expenses
of its own financial consultants, accountants and counsel.
 
10.05.           Notices.  Any notice, request, instruction or other document to
be given hereunder by any party hereto to any other party shall be in writing
and shall be deemed to have been duly given (a) upon receipt if delivery is in
person, by electronic facsimile transmission (provided a copy is concurrently
mailed in accordance with clause (b) below), or by overnight courier, and (b)
three days after mailing if delivery is by certified mail, return receipt
requested postage prepaid, in each case addressed as follows: (i) if to Seller,
to Yosef A. Maiman, 10 Abba Eban St., Herzliya 446733, Israel, with a copy to
Eldad Firon, Adv., 16 Abba Hillel Silver St. Ramat Gan 52506 ; and (ii) if to
Buyer to Gadot Chemicals Tankers & Terminals Ltd., 10 Abba Eban St., Herzliya,
Israel 46733, Attention: Mr. Erez Meltzer, with a copy to Bryan Cave LLP, 1290
Avenue of the Americas, New York, NY  10104, Telecopy: (212) 541-4630,
Attention: Kenneth L. Henderson, Esq.; or at such other address for a party as
shall be specified by like notice.
 
10.06.           Governing Law.  This Agreement will be governed by the laws of
the State of Israel.  The parties agree that any proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
in a court located in Tel Aviv, Israel.
 
10.07.           Public Announcements.  Neither party shall make any public
statements, including, without limitation, any press releases, with respect to
this Agreement and the transactions contemplated hereby without the prior
written consent of the other party (which consent shall not be unreasonably
withheld), except as may be required by applicable law.
 
 
26

--------------------------------------------------------------------------------

 
 
10.08.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.
 
10.09.           Severability; Enforcement.  Any term or provision of this
Agreement that is held invalid or unenforceable in any jurisdiction by a court
of competent jurisdiction will, as to that jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or unenforceability of any of the terms or provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be held unenforceable by a court of competent jurisdiction, such
provision shall be interpreted to be only so broad as is enforceable.
 
10.10.           Exhibits and Disclosure Letter.  The Disclosure Letter and the
Exhibits hereto are hereby incorporated herein and shall be made a part hereof.
 
10.11.           No Party Deemed the Drafting Party.  The parties hereto agree
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.
 

  SELLER:
 
/s/ Yosef A. Maiman                 
Yosef A. Maiman
 
BUYER:
 
Gadot Chemicals Tankers & Terminals Ltd.
 
By:/s/ Erez Meltzer                   /s/ Irit Eluz
Name: Erez Meltzer                   Irit Eluz
Title: Vice Chairman, CEO       Director


28
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 







